EXHIBIT 10.2
 
AGRICULTURAL BANK OF CHINA
 
ABC[2012]1003-1
 
AGRICULTURAL BANK OF CHINA
Loan Contract
No. 53010120120001121


Loan Contract
 
Dear Client:
 
For your best interest, please read all provisions under this Contract carefully
before executing it, especially those provisions in black, paying attention to
your rights and obligations. Please feel free to contact the administering
branch for any questions.


Table Contents
 

1.
Definitions
2.
Commitment by the Borrower
3.
Basic Provisions
  3.1.  
Type of Loan
  3.2.  
Purpose of Loan
  3.3. 
Interest Rate, Penalty Interest and Compound Interest
  3.4.  
Loan Withdrawal and Payment
  3.5.  
Financial Index Monitoring
  3.6.  
Account Supervision
  3.7.  
Loan Repayment
  3.8.  
Loan Note
  3.9.  
Guaranty
  3.10.  
Rights and Obligations
4.
Supplementary Provisions
5.
Legal Liability
6.
Other Matters

 
Borrower (Full Name): Kunming Sheng Huo Pharmaceutics (Group) Co., Ltd.
Place of Residence: No.2 Jing You Road, Kunming National Economy &Technology
Developing District
Legal Representative: Guihua Lan


Lender (Full Name): Agricultural Bank of China Kunming Shuanglong Branch
Place of Residence: No. 51 Tangshuang Road, Kunming
Tel/Fax: +86-871-3113732
Legal Representative: Qian He


Pursuant to the relevant PRC laws and regulations, the two parties, following
consultations, mutually agree to enter into this Contract (“Contract”) as
follows.
 
 
1

--------------------------------------------------------------------------------

 


1. Definitions
 
Unless otherwise provisioned, the terms included in this Contract will be
defined as below:


1.1 Loan Term: includes the total term for all loans and single term for each
loan. The total term indicates the period dated from the release of first loan
to the pay off of all principals and interests as prescribed in the Contract;
single term indicates the period from date of releasing of single loan out of
separate withdrawals to paying off of such single loan.


1.2 Line of Credit: indicates the limited amount of principal provided by the
Lender to the Borrower within the valid period of line of credit as prescribed
in the Contract. The Borrower is permitted for the recycle use of loan within
the valid period of line of credit and the permitted amount of loan. However,
the total amount of applied loan and unpaid loan under this Contract should not
exceed the line of credit. The unused line of credit will become invalid
automatically upon the expiration of line of credit.


1.3 Electronic Self-service Channels: indicate the electronic channels of
E-banking, Telephone banking or cash management channel be available for
withdrawal provided by the Lender under the loan form of recycled self-service
current capital.


1.4 Period: period is counted by date, month or year; where the last day of the
period upon expiration falls on the public holiday or weekend, the date of
period expiration will be extended to the first business day upon the end of
public holiday or weekend.


1.5 LIBOR/HIBOR: indicates the interbank offered rate of London/Hong Kong
announced by Reuters for the corresponding term two working days prior to the
interest bearing date.


1.6 Laws and Regulations: including laws, administrative regulations, local code
and regulation, judicial interpretation and rules with legal effect.


2. Commitments by the Borrower


2.1 Submit loan application by law: The Borrower represents an enterprise legal
person which has been incorporated by law and registered upon the approval of
authorities concerned, or other organization meets the state requirements of
being a Borrower; it possesses good credit, no material rotten record; it
clearly states the legal purpose of loan and resource of repayment; it conducts
no activity violated laws and regulations.


2.2 Conduct no defect in the course of contract execution: The Borrower has
performed all necessary procedures according to law or articles of
incorporation, in order to execute this Contract or fulfill its obligations
under this Contract; it is the Borrower’s legal representative or authorized
agent who signs this Contract; the Borrower will actively handle produces of
obtaining contract approval, contract registration or filing, or assist the
Lender for this purpose; there is no other conditions making the Loan Contract
defect in effective due to the Borrower.
 
 
2

--------------------------------------------------------------------------------

 


2.3 To provide legal and effective guarantee: The Borrower assures that the
Guarantor has performed all necessary procedures according to law or articles of
incorporation in order to sign the Guaranty Contract or fulfill its obligations
under the Guaranty Contract; The Guarantor has the right to set up guaranty by
secured property; it is the authorized person who will sign the Guaranty
Contract; The Borrower will urge the Guarantor to actively handle all procedures
relating to Guaranty Contract approval, registration and filing, or assist the
Lender for this purpose; it assures of no other conditions making the contract
defect in effectiveness or causing material adverse changes.


2.4 To perform rights and obligations under the Contract with good faith: The
Borrower will use the loan as per prescribed term, purpose and method,
conducting no activity violated laws or regulations; it will actively assist
concerned state authorities and the Lender in management of loan payment,
management after loan releasing and related examinations; it will repay the loan
at full amount and in a timely manner as required by the Contract, no escaping
of debts by any method; it will obtain the Lender’s consent on significant
events of outbound investment, substantial increase of debt financing and
conducts of merger, dismantlement and share transfer; the Lender may choose to
withdraw the loan ahead of schedule according to the Borrower’s condition of
capital collection; the Borrower shall inform the Lender timely for material
adverse event which could affect its ability of debt repayment; there is no
other conditions of violating the obligations under this Contract.


2.5 The Borrower shall not conceal any happened or happening issues could affect
its financial situation or ability of debt repayment from the Lender, which
includes but limited to litigation, arbitration, other administrative proceeding
or claim.


2.6 The information relates to the Borrower, Guarantor and Shareholder provided
by the Borrower are authentic, full, precise, legal and effective.


3.  Basic Provisions
 
3.1.  Type of Loan: Ordinary Loan toward current capital
3.1.1   Currency and amount of loan (in Capital): RMB FOURTY MILLION YUAN
3.1.2  Term of loan: One year; Date of loan release: April 20, 2012
3.1.3  Amount and term for single loan: RMB40,000,000
 
3.2  Purpose of Loan: Purchase of raw materials
 
3.3 Interest Rate, Penalty Interest and Compound Interest
3.3.1 Loan Interest Rate
3.3.1.1 The interest rate of loans in RMB is determined as per Method 1 below:
(1) Fixed Interest Rate: the interest will float by 5% based on the benchmark
RMB interest rate for the same term announced by the People’s Bank of China in
accordance with the date of each withdrawal and the term for entire loan.
3.3.2   Method of Interest Calculation, Interest Settlement
3.3.2.1 The interest on the loan hereunder shall be settled on a monthly basis,
with the date of settlement falling on the 20th day of each month. The Borrower
shall pay up the interest on every interest settlement day. If the last
repayment day of the loan principal is not an interest settlement day, the
outstanding interest shall be paid up immediately together with the principal.
3.3.2.2 For the loan being subject to fixed interest rate, the interest will be
calculated as per agreed interest rate. For the loan being subject to floating
interest rate, the interest will be calculated as per the interest rate
determined on each floating period; if the interest rate floats frequently
within a single period of interest settlement, it may calculate the interest for
each floating period at first, and then calculate them in total. If the loan is
subject to other interest rate, the interest shall be calculated as agreed
method.
3.3.2.3 Where the date of loan maturity comes to the public holiday or weekend,
the normal date of repayment shall be extended to the first business day after
the public holiday or weekend, and the interest will be collected as per agreed
method of interest calculation during the extension period.
 
 
3

--------------------------------------------------------------------------------

 
 
3.3.3 Penalty Interest
3.3.3.1 Where the Borrower fails to return the principal on specified period as
prescribed in this Contract, the Lender will collect a penalty interest at the
rate of floating by 30% based on the specified loan interest rate dated from the
over due period against the matured loan, until the principal and interest been
paid off.
3.3.3.2 Where the Borrower fails to use the loan as per the prescribed purpose,
the Lender will collect a penalty interest at a rate of floating by 50% based on
the specified loan interest rate dated from the default period against the wrong
used loan, until the principal and interest been paid off.
3.3.3.3 For the loan both overdue and fails to be used according to the proposed
purpose as agreed in the Contract, the calculation of penalty interest rate will
be subject to the highest rate.
3.3.4 Compound Interest
Where the Borrower fails to pay interest on due, the Lender will collect monthly
compound interest for this purpose dated from the failure of paying interest
matured. For those interests unpaid prior to the maturity of loan, a compound
interest will be collected according to the loan interest rate as agreed in the
Contract; for those interests afterwards, a compound interest will be collected
according to the penalty interest rate as agreed in the Contract; Where the loan
usage constitutes a breach of contract or the interests were not paid during the
over due period, a compound interest will be collected according to
correspondent penalty interest rate as agreed in the Contract.


3.4 Loan Withdrawal and Payment
3.4.1 Conditions on Loan Withdrawal
3.4.1.1 The Borrower shall meet all the requirements as below for application of
withdrawal:
    1) The Borrower possesses the subject qualification for loan application；the
correspondent decision making or authorization institutions have approved the
resolution on loan application according to law and concerned authorities have
issued the necessary approval;
2) Related procedures for guarantee have been done as per the requirement of the
Lender, and the guarantee becomes legal and effective;
3) The loan usage meets the requirements of laws and regulations, and the
provisions of the loan contract and business contract corresponding to the loan
use.
4) The commitments made by the Borrower at the time of contract execution shall
remain true and effective, no existing of significant or material adverse
changes, no happening of other material adverse events which could affect the
performance of this Contract;
5) Other agreement: The loan usage shall be in consistence with the proposed
usage for applied loan.
 
  3.4.1.2 Shall the Borrower fail to practice the above provision within 6
months after signing this Contract, the Lender shall have the right to terminate
this Contract. If the Contract is terminated by the Lender, the Borrower may
raise a dispute within 7 days which is dated from the Lender informing the
Borrower by written, oral or other methods.


3.4.2 Method of Withdrawal
3.4.2.1 Ordinary Loan for Current Capital
    3.4.2.1.1 The Borrower shall withdraw the loan according to its actual
demand of loan using and the plan of withdrawal will be determined by the
Borrower's actual loan requirement and the Lender's credit scale. Where the
Borrower fails to go through the withdrawal procedures as prescribed by the plan
of withdrawal, the Lender may cancel part of or the entire loan which has not
been withdrawn, and the Lender could further re-determine whether to release the
loan or not, as well as the conditions for loan withdrawal.
   3.4.2.1.2 The Borrower shall withdraw the loan on agreed amount and at
specified date. It is required to submit application to the Lender three days
earlier for intention of adjusting the withdrawal plan and shall obtain the
Lender’s consent.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4.3 Loan Payment
3.4.3.1 Entrusted Payment
3.4.3.1.1 Have explicit object of payment and the amount of single withdrawal
exceeds RMB 5 million (including the foreign currencies at equivalent value).
3.4.3.1.2 If adopting the entrusted payment, the Borrower shall submit an
application for withdrawal and the notice on entrusted payment to the Lender two
days earlier, who is also required to provide related materials, such as
business contract corresponding to the withdrawal, invoices and other
certificates. Upon confirmation, the Lender will pay the loan directly to the
Borrower’s trading partner through the Borrower’s account. Where the application
for withdrawal is inconsistent with the provisions for withdrawal as prescribed
in the Contract, or the application for entrusted payment is inconsistent with
the Contract, existing incomplete or false trading information, the Lender may
choose not to release or pay the loan; and the Lender shall not be liable for
breaching of contract by the Borrower to its trading partners or other damages
hereunder. The Lender shall not bear responsibility for the delay of or failure
in loan release due to incorrect and incomplete payment information provided by
the Borrower.
3.4.3.1.3 If the Borrower applies for payment suspension or abandon the payment
entrustment, it shall submit the application in written prior to the payment by
the Lender. Upon the Lender’s confirmation, the entrusted payment will be
suspended and the correspondent loan could be collected back; however, the
interest for correspondent loan shall be collected pursuant to the Contract
during this period. Where the Borrower applies to resume the entrusted payment
afterward, it shall handle the procedures according to provision 3.4.3.1.2.
 
3.4.3.1.4 No condition shall be attached to the entrusted payment。If there is
condition attached to the Notice of Entrusted Payment, no obligation shall be
created to the Lender hereof. Unless otherwise specified in written, the
Borrower is not obligated to inform the Lender for issues of payment
entrustment, suspension, abandonment and resuming.
 
3.4.3.1.5 If adopting the entrusted payment, the Lender will be entitled to
restrict the Borrower’s relevant account in functions of payments and automatic
withdrawals through off-counter channels such as internet banking, telephone
banking, cash management channel and etc.
 
3.4.3.2  Independent Payment
Excluding conditions as agreed in provisions 3.4.3.1.1, the Borrower may choose
independent payment according to the Contract when the loan has been issued to
its account. The Borrower shall inform the Lender of the loan using progress,
and further provide business contracts, invoices and other notes corresponding
to the record of loan using in a timely manner as per its requirement. The
Lender may confirm whether the loan has been used for specified purpose through
account analysis, notes examination and field investigation.
3.4.3.3 Should the conditions of 1) degrading of credit status, 2) poor
performance in main business， 3）abnormality in loan usage and 4) failing to use
the loan on specified purpose happen to the Borrower, the Lender may choose to
stop loan releasing and payment.
 
3.4.4 Return of Withdrawal
3.4.4.1 Where the loan been withdrawn exceeds the amount been actually paid for
related transactions or the traded amount has been returned due to the failure
in performing the entire business contract in correspondent to the loan under
this Contract, or the business contract is terminated or becomes ineffective,
though not contributed to the fault of Borrower, it shall return correspondent
withdrawn loan back to the Lender.
3.4.4.2 Where the Borrower fails to spend the loan on specified purpose, the
Lender is entitled to collect the loan back.
3.4.4.3 Before the loan was returned to the Lender as required by provisions
3.4.4.1 and 3.4.4.2, the interest shall be calculated and collected pursuant to
provisions 3.3.1 and 3.3.2.
 
 
5

--------------------------------------------------------------------------------

 
 
3.5 Financial Index Monitoring
N/A
 
3.6 Account Supervision
3.6.1 The Borrower’s account for capital collection is as below:
Account name: Kunming Sheng Huo Pharmaceutical (Group) Co., Ltd.
Account number: 219201040002355
3.6.2 The Lender is entitled to supervise the capital collection account by
taking actions as below:
1)  Request the Borrower providing the flow in and out conditions of the capital
collection account from time to time.


3.7 Loan Repayment
3.7.1 Method of Loan Repayment
3.7.1.1 The Borrower shall deposit the matured principal and interest into the
account for repayment designated by the Lender prior to the date of repayment
one day prior to the date of repayment, and it shall irrevocably authorize the
Lender to collect money from this account.
3.7.1.2  Shall the Borrower fail to pay the debt on due (including those debt
been declared mature ahead of schedule) as prescribed by this Contract, the
Lender shall have the right to collect money from other accounts which are
opened by the Borrower in each institutions affiliated to the Agricultural Bank
of China, until the debt been paid off.
3.7.1.3 If the Lender exercises its right of offset according to law or
contract, the Borrower may raise a dispute within 7 days which is dated from the
Lender informing the Borrower by written, oral or other methods.


3.7.2 Order of Repayment
3.7.2.1 Unless otherwise specified, the loan shall be repaid according to the
order as below:
1) If there are several debts matured between the Lender and Borrower, and the
amount of repayment is not sufficient to pay off the entire debts on due, it
will be the Lender to decide the order of loan repayment and offset;
2) Where the Lender exercises its right of offsetting according to law or
contract, it will be the Lender to decide the order of offsetting; When the
Lender exercises its right of subrogation, it will be the Lender to decide the
order of secondary debtor paying off the debts.
3.7.2.2 Where the Borrower’s balance is not sufficient to pay off the loan on
due, the Lender can choose to treat the repayment as principal, interest,
penalty interest, compound interest or expenditure on the realization of
creditor’s right.
 
3.7.3 Repayment ahead of Schedule
3.7.3.1 The Borrower shall inform the Lender in written three days in advance
for intention of repayment ahead of schedule and shall obtain its approval. The
order of repayment please refer to the provision 3.7.2.
3.7.3.2 For loan repayment ahead of schedule, the interest will be collected by
the method as below and the interest will end with the last payment of
principal:
1)The interest will be collected according to the loan term and interest rate as
agreed.
3.7.3.3 For the repayment ahead of schedule, the amount of principal being paid
back shall be no less than RMB 10,000 or be integral multiples of RMB 10,000.
3.7.3.4 Where the Borrower only repays part of the loan in advance, it shall pay
interest for remaining part of the loan.
 
3.7.4 Term Extension
Where the Borrower of ordinary current capital fails to repay the loan in
specified date, it may apply for extension to the Lender. The application shall
be submitted 15 days prior to the maturity date and an agreement on term
extension will be executed upon the Lender’s consent.
 
 
6

--------------------------------------------------------------------------------

 
 
3.8 Loan Note
 3.8.1 The loan note constitutes a part of this Contract. All those information,
including amount of loan, amount of loan withdrawal, amount of repayment, date
of loan release and loan maturity, loan term, loan interest, loan usage shall be
subject to the record of loan note when they are inconsistence with those
information recorded or not yet recorded information.
 3.8.2 Under the loan form of recycled self-service current capital, if the
Borrower withdraws the loan through electronic self-service channel, all those
information, including amount of loan, amount of loan withdrawal, amount of
repayment, date of loan release and loan maturity, loan term, loan interest,
loan usage shall be subject to the electric record.
 
3.9 Guaranty
3.9.1 The method of guaranty for the loan under this Contract is mortgage.
3.9.2 The guaranty contract will be executed among the Lender, Borrower and
Guarantor separately.
 
3.10 Rights and Obligations
3.10.1  Lender’s Rights and Obligations
1) Withdraw the loan as agreed in this Contract;
2) Repay the principal and interest at full amount and in a timely manner;
3) Shall use the loan by law or by the purpose and method as prescribed in the
contract, and may neither use the loan for fixed assets or equity investment nor
manufacturing or business operation prohibited by the state;
4) Accept the supervision and examination by the Lender or its trustee over the
Borrower’s financial activities and loan usage; Submit materials related to the
loan usage, financial information or other information as required by the
Lender;
 
5) The Borrower shall inform the Lender in written and obtain its consent to put
following activities into practice; the Lender may also participate in
activities as below:
i. Activities about contracting, leasing, shareholding reform, jointing
operation, merging, separating, registered capital reducing, jointing venture,
assert transferring, major outbound investment, bond issuing, large amount of
financing, material associated transaction, applying for stopping operation for
correction, applying for dissolving, applying for bankrupting, etc.
ii. Provide large amount of guarantee or mortgage, pledge with its major asset
to third party, which may affect the Borrower’s ability of loan repaying;
iii. Other adverse conditions may cause significant change to the debt
relationship under this Contract or affect the realization of creditor’s right;
 
6) The Borrower shall inform the Lender in written within 5 days upon the
happening of following events:
i. The Borrower and its legal representative, person in charge or actual
controller are involved in illegal activities;
ii. Stop production or operation, cancellation or forced cancellation of
business license;
iii. Deterioration of financial status, material difficulty in production and
operation or significant adverse dispute;
iv. Other issues may affect adversely the realization of creditor’s right.
 
7) The Borrower shall inform the Lender in written within 7 days upon the
happening of following events:
i. Changes in affiliated relationships, major changes in management, major
adjustments in organizational structure;
ii. Major changes in registered names, place of residence and scope of business
or in franchised issues;
iii. Increase in registered capital, material amendment to the articles of
incorporation;
iv. Changes in other issues which may affect the Borrower’s performance of debt;
 
8) The Borrower may not escape from debt by means of withdrawing funds,
transferring assets or , may not participate in other activities that could
damage the Lender’s benefit;
 
9) The Borrower shall be liable for expenditures on legal service, insurance,
transportation, evaluation, registration, custody, identification or
notarization related to this Contract or guarantee under this Contract;
 
10) Other rights and obligations as regulated by law or as agreed by both
parties.
 
 
7

--------------------------------------------------------------------------------

 
 
3.10.2  The Lender’s Rights and Obligations
1) Shall release the loan at full amount and in timely manner, provided that the
delay of loan release is caused by the Borrower itself or other causes beyond
the Borrower’s fault;
2) Be entitled to supervise or examine over the Borrower’s conditions on
production and operation, financial status, supplies storage and loan usage,
also to request providing with relevant documents and information;
3) If the following events happen: i) the loan security or debt performance may
be affected, or ii) the Guarantor encounters production or operation halts,
cancellation of business license, bankruptcy, revocation or major loss in
operation which could cause losing part of or entire ability of guaranty; or
iii) the value reduce, accidental damage or loss of collateral which could
jeopardizes the realization of guaranty. The Lender may request the Borrower to
improve its protection on creditor’s right and provide other effective guaranty;
the Lender may also reduce or cancel the line of credit, stop releasing the
loan, announcing that the loan under this Contract and other contracts matures
ahead of schedule, therefore needs to be collected in advance.
4) Other rights and obligations as regulated by law or as agreed by both
parties.
 
3.10.3 Other Obligations
3.10.3.1 Each party shall bear its confidential obligation for another party for
trade secrets and other interest-related information during the course of
contract execution and performance; Neither party shall disclose the above
mentioned information to third party without obtaining consent from another
party, unless otherwise specified by laws and regulations.
3.10.3.2 Upon the termination of rights and obligation under this Contract, each
party is required to perform its duty of noticing and assisting as necessary as
per the principle of good faith.
 
4. Supplementary Provisions
None.
 
5. Legal Liability
5.1 The following actions conducted by the Borrower shall constitute breach of
contract:
1) Violate the obligations as prescribed in this Contract;
2) Fails in performing the promise as made in Provision 2 under this Contract;
3) Clearly express its willing by words or actions of neither paying off the
debts on due nor debts unexpired;
4) The Lender announces that the Borrower’s act has constituted breach of
Contract due to failure in performing or fulfilling the obligations as agreed in
other contracts between the two parties;
5) Other conditions that the Borrower fails in performing or fulfilling the
Contract.
 
5.2 The Lender may terminate this Contract or other contracts between the two
parties if the following conditions happen:
1) The actions of the Borrower or its Guarantor have constituted breach of
contract;
2) Significant adverse changes may happen to the Borrower’s or its Guarantor’s
ability of repaying the loan；
3) The mortgage or pledge may have suffered from significant damage or value
impairment;
4) Adjustment to state policies may have significant adverse effect to security
of loan;
5) The Borrower conducts act of material breach of contract to other creditors.
6)  Other conditions that could terminate the Contract by law or as per the
agreement between the two parties.
 
 
8

--------------------------------------------------------------------------------

 
 
If the Contract is terminated by the Lender, the Borrower may raise a dispute
within 7 days which is dated from the Lender informing the Borrower by written,
oral or other methods.
 
5.3 Should conditions mention in the Provisions 5.1 and 5.2 really happen, the
Lender may take following remedy measures:
1) Request the Borrower or Guarantor to correct its act of breach or other acts
of undermining the security of loan, putting other measures of debt guarantee
into practice or proving other effective guarantee.
2) Should the Borrower fail in using, repaying the loan or paying interest as
agreed in this Contract, the Lender may levy penalty interest and compound
interest for this purpose, until the Borrower pays off the principal and
interest;
3) Reduce or cancel the Borrower’s line of credit in loan borrowing, stop
releasing the loan, collect the already released loan ahead of schedule,
announcing that the loan under other loan contracts between the two parties has
expired.
4) Exercise legal or prescribed right of offset to the Borrower;
5) Request the Borrower to bear liability of damage or other legal liabilities;
6) Take measure of asset protection or other legal measures accordingly;
7) May disclose the Borrower’s act of breach of contract;
8) Other remedies: none.
 
5.4 Where the Lender is forced to realize its creditor’s right through
litigation or arbitration due to the Borrower’s breach of contract, it shall be
liable for expenses on lawyer, business travel, enforcement, evaluation and
other expenditures necessary to realize the creditor’s right.
 
5.5 On condition that the Borrower has performed its obligations under this
Contract, if the Lender fails in releasing the loan in full amount at specified
period, it shall be liable for all actual damages suffered by the Borrower.
 
6.  Other Matters
6.1 Notice
All notices and communication under this Contract shall be delivered to the
other party as per the mailing address, telex No. or other ways of contact
recorded in this Contract, and one party shall inform the other party timely for
changes in method of contact.
 
6.2 The Lender may charge from the Borrower according to the items and standards
defined by laws and regulations, unless otherwise agreed by both parties. The
Lender may not further notice the Borrower for taking adjustment in expense
items and standards by laws and regulations, unless otherwise regulated by law
or agreed by both parties.
The expense need to be paid to the third party for the performance of this
Contract shall be born by both parties through negotiation. If fails, the
expense shall be born by both parties according to laws and regulations or
principle of justice.


6.3 The Lender or the Agricultural Bank of China may authorize or entrust other
branches affiliated to it to perform the rights and obligations under this
Contract or transfer the loan under this Contract to other branches for
management, which is recognized by the Borrower. Therefore, the Lender will not
take further consent from the Borrower for the practice of activities as above.


6.4 The Lender shall, at the request of relative laws or financial regulators,
have the right to provide the information related to this Contract (including
but not limited to the classification of loan, information on loan overdue,
etc)or other information related to the Borrower to the credit reporting system
of People's Bank of China or other legally established credit information
database for searching or using by qualified institutions or individuals. The
lender shall not bear any form of responsibility for any adverse infect or lost
caused to the Borrower due to the third party's rely on or use of information as
above mentioned.


6.5 During the valid period of this Contract, shall any issue of or change in
any laws and regulations, state policies or regulatory rules cause the Lender
failing in continuing to perform this Contract or part of provisions under this
Contract, the Lender shall have the right to cancel the rest of loan remaining
to be released to the Borrower and take other necessary measures according to
relative regulations as above mentioned.


6.6 The failure of exercising any rights or part rights or the delay of
exercising any rights by the Lender under this Contract shall not constitute
waiving or changing of these or those rights, nor affecting his further
exercising of these or those rights.
 
 
9

--------------------------------------------------------------------------------

 


6.7 Settlement of Dispute
6.7.1 If there is any dispute in the process of implementing this contract, the
two parties can negotiate to settle it, and also can settle it as per the
method  1  below:
1. Lawsuit. The People’s Court in the Lender’s residence has the jurisdiction.
2. Arbitration. Submit the dispute to      /      （the name of the arbitration
organization）and arbitrate it according to its arbitration rules.
6.7.2 During the lawsuit or the arbitration, the terms under this contract which
have not been involved in the dispute still need to be executed.
 
6.8 Contract Effectiveness
6.8.1 This Contract shall come into force as of the date of execution and
sealing by both parties.
6.8.2 Place of execution:Agricultural Bank of China Kunming Shuanglong Branch
6.8.3 Anything not covered in this Contract will be discussed separately by both
parties.
6.8.4 This Contract shall be executed in four original copies, each for both
parties, each for Guarantor, and each for Notary office, which shall have equal
force and effect.
 
Declaration by the Borrower: The Lender has reminded us paying attention to
relevant provisions (especially those provisions in black) hereof by law and, at
our request, explained the provisions as necessary. We have read and understood
the provisions here above.


Borrower (Seal & Signature):
“KUNMING SHENG HUO PHARMACEUTICS (GROUP) CO., LTD.” (Seal)
Legal Representative or Authorized Agent: Gui Hua Lan (Signature)


Lender (Seal & Signature):
“AGRICULTURAL BANK OF CHINA KUNMING SHUANGLONG BRANCH” (Seal)
Principal or Authorized Agent: Qian He (Signature)


Date of Execution: April 19, 2012
 
 
10

--------------------------------------------------------------------------------